Cobb, J.
This case involves the validity of that portion of the charter of the town of Norman Park (Acts 1902, p. 519) which designates by name the mayor and aldermen of the town, who are to serve until their successors are elected according to the scheme of the act. All of the points insisted on are ruled in the headnote, and we do not deem any further elaboration necessary. The case of Perry v. Americus, 114 Ga. 871, is closely in point, even if not directly controlling. See also Dallis v. Griffin and cit., 117 Ga. 408; Stapleton v. Perry, 117 Ga. 564.

Judgment affirmed.


All the Justices concur.